 


113 HR 4661 IH: Intelligence Authorization Act for Fiscal Year 2015
U.S. House of Representatives
2014-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4661 
IN THE HOUSE OF REPRESENTATIVES 
 
May 15, 2014 
Mr. Rogers of Michigan introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select)
 
A BILL 
To authorize appropriations for fiscal year 2015 for intelligence and intelligence-related activities of the United States Government, the Community Management Account, and the Central Intelligence Agency Retirement and Disability System, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Intelligence Authorization Act for Fiscal Year 2015. 
IIntelligence activities 
101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2015 for the conduct of the intelligence and intelligence-related activities of the following elements of the United States Government: 
(1)The Office of the Director of National Intelligence. 
(2)The Central Intelligence Agency. 
(3)The Department of Defense. 
(4)The Defense Intelligence Agency. 
(5)The National Security Agency. 
(6)The Department of the Army, the Department of the Navy, and the Department of the Air Force. 
(7)The Coast Guard. 
(8)The Department of State. 
(9)The Department of the Treasury. 
(10)The Department of Energy. 
(11)The Department of Justice. 
(12)The Federal Bureau of Investigation. 
(13)The Drug Enforcement Administration. 
(14)The National Reconnaissance Office. 
(15)The National Geospatial-Intelligence Agency. 
(16)The Department of Homeland Security. 
102.Classified Schedule of Authorizations 
(a)Specifications of amounts and personnel levelsThe amounts authorized to be appropriated under section 101 and, subject to section 103, the authorized personnel ceilings as of September 30, 2015, for the conduct of the intelligence activities of the elements listed in paragraphs (1) through (16) of section 101, are those specified in the classified Schedule of Authorizations prepared to accompany the bill H.R. __ of the One Hundred Thirteenth Congress. 
(b)Availability of classified Schedule of Authorizations 
(1)AvailabilityThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to the Committee on Appropriations of the Senate, the Committee on Appropriations of the House of Representatives, and to the President. 
(2)Distribution by the PresidentSubject to paragraph (3), the President shall provide for suitable distribution of the classified Schedule of Authorizations, or of appropriate portions of the Schedule, within the executive branch. 
(3)Limits on disclosureThe President shall not publicly disclose the classified Schedule of Authorizations or any portion of such Schedule except— 
(A)as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of 2007 (50 U.S.C. 3306(a)); 
(B)to the extent necessary to implement the budget; or 
(C)as otherwise required by law. 
103.Personnel ceiling adjustments 
(a)Authority for increasesWith the approval of the Director of the Office of Management and Budget, the Director of National Intelligence may authorize employment of civilian personnel in excess of the number of positions authorized for fiscal year 2015 by the classified Schedule of Authorizations referred to in section 102(a) if the Director of National Intelligence determines that such action is necessary to the performance of important intelligence functions, except that the number of personnel employed in excess of the number authorized under such section may not, for any element of the intelligence community, exceed 3 percent of the number of civilian personnel authorized under such Schedule for such element. 
(b)Treatment of certain personnelThe Director of National Intelligence shall establish guidelines that govern, for each element of the intelligence community, the treatment under the personnel levels authorized under section 102(a), including any exemption from such personnel levels, of employment or assignment in— 
(1)a student program, trainee program, or similar program; 
(2)a reserve corps or as a reemployed annuitant; or 
(3)details, joint duty, or long-term, full-time training. 
(c)Notice to congressional intelligence committeesThe Director of National Intelligence shall notify the congressional intelligence committees in writing at least 15 days prior to each exercise of an authority described in subsection (a). 
104.Intelligence Community Management Account 
(a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the Director of National Intelligence for fiscal year 2015 the sum of $__________. Within such amount, funds identified in the classified Schedule of Authorizations referred to in section 102(a) for advanced research and development shall remain available until September 30, 2016. 
(b)Authorized personnel levelsThe elements within the Intelligence Community Management Account of the Director of National Intelligence are authorized __ positions as of September 30, 2015. Personnel serving in such elements may be permanent employees of the Office of the Director of National Intelligence or personnel detailed from other elements of the United States Government. 
(c)Classified authorizations 
(1)Authorization of appropriationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management Account by subsection (a), there are authorized to be appropriated for the Community Management Account for fiscal year 2015 such additional amounts as are specified in the classified Schedule of Authorizations referred to in section 102(a). Such additional amounts for advanced research and development shall remain available until September 30, 2016. 
(2)Authorization of personnelIn addition to the personnel authorized by subsection (b) for elements of the Intelligence Community Management Account as of September 30, 2015, there are authorized such additional personnel for the Community Management Account as of that date as are specified in the classified Schedule of Authorizations referred to in section 102(a). 
IICentral Intelligence Agency Retirement and Disability System 
201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and Disability Fund for fiscal year 2015 the sum of $__________. 
IIIGeneral provisions 
301.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this Act for salary, pay, retirement, and other benefits for Federal employees may be increased by such additional or supplemental amounts as may be necessary for increases in such compensation or benefits authorized by law. 
302.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this Act shall not be deemed to constitute authority for the conduct of any intelligence activity which is not otherwise authorized by the Constitution or the laws of the United States. 
 
